UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-06671 DWS Global High Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2011 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2011 Annual Report to Stockholders DWS Global High Income Fund, Inc. Ticker Symbol: LBF Contents 3 Portfolio Management Review 9 Performance Summary 11 Portfolio Summary 13 Investment Portfolio 20 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Cash Flows 23 Statement of Changes in Net Assets 24 Financial Highlights 25 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Tax Information 37 Dividend Reinvestment and Cash Purchase Plan 40 Stockholder Meeting Results 41 Other Information 45 Investment Management Agreement Approval 49 Board Members and Officers 53 Additional Information The fund's primary investment objective is to seek high current income; capital appreciation is a secondary investment objective. Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Bond and loan investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Floating rate loans tend to be rated below investment grade and may be more vulnerable to economic or business changes than issuers with investment-grade credit. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Leverage results in additional risks and can magnify the effect of any gains or losses. This report is sent to the stockholders of the DWS Global High Income Fund, Inc. for their information. It is not a prospectus, circular, or representation intended for use in the purchase or sale of shares of the fund or of any securities mentioned in the report. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. DWS Global High Income Fund, Inc.'s total return based on net asset value (NAV) was 4.12% during the 12-month period ended October 31, 2011, while its share price total return was -2.78%. During the same time frame, high-yield bonds, as measured by the Credit Suisse High Yield Index, returned 5.62%, while emerging-markets bonds, as gauged by the JPMorgan EMBI Global Diversified Index, returned 3.30%.1,2 As of October 31, 2011, the fund held approximately 35% in emerging- markets corporates, 36% in emerging-markets sovereigns and 29% in high-yield positions. The fund initiated its weighting in high yield in late January. The portfolio also was approximately 29% leveraged as of October 31, 2011, meaning that the fund had borrowed $26 million. In employing leverage, the fund uses a secured line of credit and then invests the proceeds in longer-term securities. Emerging-markets debt performed very well for the majority of the year. The most important factor underpinning the strength in emerging-markets sovereigns was the rally in U.S. Treasuries, as the yields on longer-term sovereign bonds fell in conjunction with the decline in benchmark interest rates.3 The stronger economic fundamentals, improved creditworthiness and higher absolute yields of the emerging markets also attracted investors to the asset class during the first nine months of the year.4,5 The sound economic backdrop in many emerging economies was reflected in the improvement in their creditworthiness, highlighted by lower debt, rising government revenues and growing external accounts (i.e., the sum total of the movement of money in and out of a country). These developments, in turn, led the major credit rating agencies to boost their ratings for a number of countries in the asset class. In combination, these factors led to outperformance for emerging-markets bonds relative to their developed-market counterparts through the end of July 2011. Emerging debt began to lose ground in August 2011 amid growing evidence that economic growth was slowing, not just in the developed world, but in the emerging markets as well. The selloff accelerated in September 2011, when heightened global risk aversion caused the benchmark to fall -4.36%, its worst month since October 2008. Fortunately, much of this loss was recovered when emerging-markets bonds staged a substantial recovery in the final month of the period. High-yield bonds also delivered a modest gain during the past year. An environment of low defaults, accommodative monetary policy in the United States, and rising merger and acquisition activity resulted in strong performance for high-yield bonds through late 2010 and the first half of 2011. This positive environment quickly took a turn for the worse in the third calendar quarter, however, due to the rapid decline in investor risk appetites that resulted from the U.S. debt ceiling debate, the downgrade of the U.S. triple-A rating by the ratings agency Standard & Poor's® and worries about contagion risk from the European banking system. The Credit Suisse High Yield Index returned -5.12% during the July-September 2011 interval, wiping out much of the gain registered in the prior eight months. The high-yield index subsequently rebounded with a gain of 5.37% in October 2011 — its best one-month return since September 2009 — on signs of stabilizing economic growth and the prospect of another patch for the European debt crisis. Performance Attribution In the emerging markets segment, our positioning in Venezuela was a positive for performance. We emphasized the country's shorter-term bonds, which outperformed longer-term issues after Standard & Poor's downgraded the country's sovereign credit rating due to increased political risks. On the other hand, an underweight (below-market weighting) in the longer-term debt of Indonesia detracted from performance, as the substantial rally in U.S. Treasuries led to strong moves in the longest-term, most interest-rate-sensitive bonds of emerging markets with strong underlying fundamentals.6 In addition, Indonesia received a credit rating upgrade due to its improved debt position and increased foreign currency reserves. Within the high-yield segment of the fund, our positions in the specialty chemical maker, Rhodia SA* made the largest contribution to performance when the company received an acquisition bid that drove its bond prices sharply higher. Also helping performance were our positions in the bonds of two companies that received upgrades to their credit ratings, CCO Holdings LLC and the auto finance company, Ford Motor Credit Co.5 The fund's overweight in the specialty chemical manufacturer, Momentive Specialty Chemicals (formerly known as Hexion), was a notable detractor from performance. Its bonds lost ground due to concerns about slowing economic growth and its parent company's postponement of an initial public offering of stock. Outlook and Positioning We maintain a constructive outlook on both emerging-markets and high-yield bonds, but we expect market volatility to remain elevated due to concerns over slowing growth in the developed economies, sovereign debt problems in Europe and potential contagion to the major developed economies and emerging markets. As of October 31, 2011, about half of the fund's emerging-markets position was invested in corporate bonds. We view emerging-markets corporates as attractive investment opportunities given their generally strong credit profiles and higher yield relative to issuers with similar credit profiles in the developed countries. Yields on emerging-markets corporates reflect the political risk of their underlying sovereigns and yet, in many cases, that risk is declining since emerging-markets sovereigns exhibit stronger growth and better overall debt profiles than many developed nations. Our purchases of emerging-market corporate bonds, an asset class in which financial issuers are heavily represented, helps explain the increase to our weighting in financials from 12% of assets one year ago to 24% on October 31, 2011. We maintain a cautiously optimistic outlook on high-yield bonds. The Moody's trailing 12-month U.S. speculative bond par default rate was 1.12% at year-end, yet the spread between high-yield bonds and U.S. Treasuries stood at 703 basis points (7.03 percentage points) at the end of October 2011, up from 613 basis points one year ago.7,8,9,10 In light of the recent rise in yields, we continue to believe the asset class offers investors a favorable trade-off of risk and return via the combination of an attractive yield spread and a low default rate. However, the low-default environment also means that individual defaults can have an amplified impact on a portfolio's performance. We therefore remain vigilant for potential defaults through our bottom-up credit research and security selection process. As always, our investment process remains focused on using credit research to identify the most compelling investment opportunities for the portfolio. We manage the fund from a long-term perspective, seeking to achieve an appropriate trade-off of risk and return. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Global High Income Fund, Inc. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Manager Gary Russell, CFA Portfolio Manager The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. * Not held in the portfolio as of October 31, 2011. 1 The Credit Suisse High Yield Indextracks the performance of the global high-yield debt market. 2 The JPMorgan EMBI Global Diversified Index tracks the performance of external debt instruments (including U.S.-dollar-denominated and other external-currency- denominated Brady bonds, loans, Eurobonds and local market instruments) in the emerging markets. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 3 Sovereign debt represents government bonds issued in a foreign currency. 4 "Absolute yield" is the income return, expressed as a percentage, that an asset achieves over a certain period of time. 5 Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. 6"Underweight" means the fund holds a lower weighting in a given sector or security than the benchmark. "Overweight" means it holds a higher weighting. 7"Spread" refers to the excess yield various bond sectors offer over financial instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. 8"Yield" (or current yield) is the income generated by an investment divided by its current price. 9One basis point equals 1/100 of a percentage point. 10Moody's trailing 12-month U.S. speculative bond par default rate incorporates the last 12 months of data (as opposed to 1 month or 3 months, for instance). The ratings of Moody's Investors Service, Inc. (Moody's) represent these companies' opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The fund's credit quality does not remove market risk. Performance Summary October 31, 2011 All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for informational purposes only and are not intended for trading purposes. Average Annual Return as of 10/31/11 1-Year 3-Year 5-Year 10-Year Based on Net Asset Value(a) 4.12% 23.51% 6.15% 13.43% Based on Market Price(a) -2.78% 25.80% 5.94% 12.76% JPMorgan Emerging Markets Bond Global Diversified Index(b) 3.30% 19.96% 8.21% 10.78% Morningstar Closed-End Emerging Markets Bond Funds Category (based on Net Asset Value) (c) 3.23% 23.55% 9.01% 13.59% aTotal return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. b The JPMorgan Emerging Markets Bond Global Diversified Index tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. cMorningstar's Closed-End Emerging Markets Bond Funds category represents portfolios invest more than 65% of their assets in foreign bonds from developing countries. The largest portion of the emerging-markets bond market comes from Latin America, followed by Eastern Europe. Africa, the Middle East, and Asia make up the rest. Morningstar figures represent the average of the total returns based on net asset value reported by all of the closed-end funds designated by Morningstar, Inc. as falling into the Closed-End Emerging Markets Bond Funds category. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Morningstar category. Net Asset Value and Market Price As of 10/31/11 As of 10/31/10 Net Asset Value $ $ Market Price $ $ Prices and Net Asset Value fluctuate and are not guaranteed. Distribution Information Twelve Months as of 10/31/11: Income Dividends $ October Income Dividend $ Current Annualized Distribution Rate (based on Net Asset Value) as of 10/31/11+ % Current Annualized Distribution Rate (based on Market Price) as of 10/31/11+ % +Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on October 31, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Closed-End Emerging Markets Bond Funds Category as of 10/31/11 Period Rank Number of Funds Tracked Percentile Ranking (%) 1-Year 3 of 7 34 3-Year 5 of 7 67 5-Year 6 of 6 10-Year 3 of 5 50 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on net asset value total return with distributions reinvested. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Cash Equivalents) 10/31/11 10/31/10 Sovereign Bonds 37% 58% Financials 24% 12% Consumer Discretionary 8% 6% Loan Participations and Assignments 7% 3% Materials 7% 4% Telecommunication Services 7% 3% Utilities 3% 1% Energy 3% 2% Industrials 2% 1% Consumer Staples 2% — Health Care 0% 1% Information Technology 0% — Collateralized Mortgage Obligations — 7% Commercial Mortgage-Backed Securities — 2% 100% 100% Asset allocation is subject to change. Geographical Diversification (As a % of Investment Portfolio excluding Cash Equivalents) 10/31/11 10/31/10 United States 19% 23% Brazil 16% 3% Russia 10% 8% Uruguay 6% 4% Panama 4% 2% Venezuela 4% 6% Croatia 3% — Cayman Islands 3% — Poland 3% — Ukraine 3% 4% Philippines 3% 4% Bermuda 2% — Chile 2% 4% Lithuania 2% 1% Argentina 2% 4% Australia 2% — Canada 2% — Ireland 2% 2% Serbia 2% 1% Kazakhstan 2% 3% Indonesia — 6% Peru — 3% Lebanon — 3% Egypt — 3% Colombia — 3% Other 8% 13% 100% 100% Geographical diversification is subject to change. Currency Exposure* (As a % of Investment Portfolio excluding Cash Equivalents) 10/31/11 10/31/10 United States Dollar 100% 98% Euro 0% (1)% Russian Ruble 0% 0% Chilean Peso — 2% Polish Zloty — 1% Mexican Peso — 1% Japanese Yen — (1)% 100% 100% Quality 10/31/11 10/31/10 AA 2% — A 5% 7% BBB 31% 19% BB 24% 28% B 31% 28% CCC and Below 4% 10% Not Rated 3% 8% 100% 100% Interest Rate Sensitivity 10/31/11 10/31/10 Effective Maturity 9.1 years 11.3 years Effective Duration 8.7 years 6.2 years * Currency exposure after taking into account the effects of forward and currency futures contracts. Currency exposure, quality and interest rate sensitivity are subject to change. The quality ratings represent the lower of Moody's Investors Services, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. For more complete details about the Fund's investment portfolio, see page 13. A Fact Sheet is available upon request. Please see the Additional Information section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings as of the month-end are posted on www.dws-investments.com on or after the last day of the following month. More frequent posting of portfolio holdings information may be made from time to time on www.dws-investments.com. Investment Portfolio as of October 31, 2011 Principal Amount ($) (a) Value ($) Bonds 130.5% Argentina 3.2% Republic of Argentina: GDP Linked Note, 12/15/2035 (b) 0.431% **, 4/30/2013 Series X, 7.0%, 4/17/2017 (Cost $2,112,140) Australia 2.7% Boart Longyear Management Pty Ltd., 144A, 7.0%, 4/1/2021 FMG Resources (August 2006) Pty Ltd.: 144A, 6.375%, 2/1/2016 144A, 7.0%, 11/1/2015 (Cost $1,777,504) Bermuda 3.6% Digicel Ltd., 144A, 8.25%, 9/1/2017 (Cost $2,303,036) Brazil 23.2% Banco Bradesco SA, 144A, 5.9%, 1/16/2021 Banco do Brasil SA, 144A, 5.375%, 1/15/2021 Banco Votorantim SA, 144A, 5.25%, 2/11/2016 Centrais Eletricas Brasileiras SA, 144A, 6.875%, 7/30/2019 Federative Republic of Brazil, 4.875%, 1/22/2021 Fibria Overseas Finance Ltd.: 144A, 6.75%, 3/3/2021 144A, 7.5%, 5/4/2020 Independencia International Ltd., REG S, 12.0%, 12/30/2016 * Odebrecht Finance Ltd., 144A, 6.0%, 4/5/2023 Petrobras International Finance Co., 5.375%, 1/27/2021 (Cost $15,497,815) Canada 2.6% CHC Helicopter SA, 144A, 9.25%, 10/15/2020 MEG Energy Corp., 144A, 6.5%, 3/15/2021 Novelis, Inc., 8.375%, 12/15/2017 Quadra FNX Mining Ltd., 144A, 7.75%, 6/15/2019 (Cost $1,688,463) Cayman Islands 3.8% IPIC GMTN Ltd.: 144A, 3.75%, 3/1/2017 144A, 5.5%, 3/1/2022 JBS Finance II Ltd., 144A, 8.25%, 1/29/2018 Offshore Group Investments Ltd., 144A, 11.5%, 8/1/2015 (Cost $2,373,863) Chile 3.6% Corporacion Nacional del Cobre de Chile, REG S, 5.625%, 9/21/2035 (Cost $1,622,707) Croatia 4.3% Republic of Croatia: 144A, 6.375%, 3/24/2021 REG S, 6.625%, 7/14/2020 (Cost $2,755,211) Dominican Republic 1.7% Dominican Republic, 144A, 7.5%, 5/6/2021 (Cost $1,062,754) El Salvador 0.9% Republic of El Salvador, REG S, 7.65%, 6/15/2035 (Cost $591,367) Germany 1.3% Kabel BW Erste Beteiligungs GmbH, 144A, 7.5%, 3/15/2019 Unitymedia Hessen GmbH & Co., KG, 144A, 8.125%, 12/1/2017 (Cost $784,719) Ghana 1.3% Republic of Ghana, REG S, 8.5%, 10/4/2017 (Cost $730,482) Hong Kong 1.2% Pacnet Ltd., 144A, 9.25%, 11/9/2015 (Cost $876,428) Japan 0.2% eAccess Ltd., 144A, 8.25%, 4/1/2018 (Cost $105,000) Kazakhstan 2.2% KazMunayGaz National Co., Series 2, REG S, 9.125%, 7/2/2018 (Cost $1,061,427) Lithuania 3.4% Republic of Lithuania: 144A, 6.125%, 3/9/2021 REG S, 6.75%, 1/15/2015 144A, 7.375%, 2/11/2020 (Cost $2,044,083) Luxembourg 1.4% Alrosa Finance SA, 144A, 8.875%, 11/17/2014 APERAM, 144A, 7.375%, 4/1/2016 Beverage Packaging Holdings Luxembourg II SA, 144A, 8.0%, 12/15/2016 EUR Intelsat Jackson Holdings SA, 144A, 7.5%, 4/1/2021 Intelsat Luxembourg SA, 144A, 11.5%, 2/4/2017 (PIK) (Cost $846,939) Netherlands 0.4% UPC Holding BV, 144A, 9.75%, 4/15/2018 (Cost $241,903) EUR Panama 5.6% Republic of Panama: 6.7%, 1/26/2036 7.125%, 1/29/2026 8.875%, 9/30/2027 (Cost $3,009,364) Philippines 3.6% Bangko Sentral Ng Pilipinas, Series A, 8.6%, 6/15/2027 (Cost $1,927,435) Poland 4.1% Republic of Poland, 5.125%, 4/21/2021 (Cost $2,491,250) Russia 6.8% Red Arrow International Leasing PLC, "A", 8.375%, 6/30/2012 RUB Russian Federation: 144A, 5.0%, 4/29/2020 REG S, 7.5%, 3/31/2030 (Cost $3,949,210) Serbia 2.2% Republic of Serbia: REG S, 6.75%, 11/1/2024 144A, 7.25%, 9/28/2021 (Cost $1,325,086) South Africa 0.4% Eskom Holdings Ltd., 144A, 5.75%, 1/26/2021 (Cost $249,375) Turkey 2.2% Akbank TAS, 144A, 5.125%, 7/22/2015 (Cost $1,406,916) Ukraine 3.1% Government of Ukraine: REG S, 7.65%, 6/11/2013 144A, 7.95%, 2/23/2021 (Cost $2,060,721) United States 27.2% Alpha Natural Resources, Inc., 6.0%, 6/1/2019 AMC Entertainment, Inc., 8.75%, 6/1/2019 AMC Networks, Inc., 144A, 7.75%, 7/15/2021 Amkor Technology, Inc., 6.625%, 6/1/2021 Antero Resources Finance Corp., 144A, 7.25%, 8/1/2019 ARAMARK Holdings Corp., 144A, 8.625%, 5/1/2016 (PIK) Arch Coal, Inc.: 144A, 7.0%, 6/15/2019 144A, 7.25%, 6/15/2021 Aviv Healthcare Properties LP, 7.75%, 2/15/2019 B-Corp Merger Sub, Inc., 144A, 8.25%, 6/1/2019 Beazer Homes U.S.A., Inc., 9.125%, 6/15/2018 Bill Barrett Corp., 7.625%, 10/1/2019 Cablevision Systems Corp., 8.625%, 9/15/2017 Caesar's Entertainment Operating Co., Inc., 10.0%, 12/15/2018 Calpine Corp., 144A, 7.875%, 7/31/2020 CCH II LLC, 13.5%, 11/30/2016 CCO Holdings LLC, 7.25%, 10/30/2017 Cequel Communications Holdings I LLC, 144A, 8.625%, 11/15/2017 Cincinnati Bell, Inc., 8.25%, 10/15/2017 Clear Channel Worldwide Holdings, Inc., Series B, 9.25%, 12/15/2017 Crestwood Midstream Partners LP, 144A, 7.75%, 4/1/2019 Cricket Communications, Inc., 7.75%, 10/15/2020 Crown Media Holdings, Inc., 144A, 10.5%, 7/15/2019 Del Monte Foods Co., 144A, 7.625%, 2/15/2019 Dole Food Co., Inc., 144A, 8.0%, 10/1/2016 Ducommun, Inc., 144A, 9.75%, 7/15/2018 Eagle Rock Energy Partners LP, 144A, 8.375%, 6/1/2019 EH Holding Corp., 144A, 7.625%, 6/15/2021 Endo Pharmaceuticals Holdings, Inc.: 144A, 7.0%, 7/15/2019 144A, 7.25%, 1/15/2022 Energy Future Holdings Corp., Series Q, 6.5%, 11/15/2024 Energy Future Intermediate Holding Co., LLC, 10.0%, 12/1/2020 Equinix, Inc., 7.0%, 7/15/2021 Exopack Holding Corp., 144A, 10.0%, 6/1/2018 First Data Corp.: 144A, 7.375%, 6/15/2019 144A, 8.25%, 1/15/2021 Florida East Coast Railway Corp., 8.125%, 2/1/2017 Ford Motor Credit Co., LLC, 5.0%, 5/15/2018 Fresenius Medical Care U.S. Finance, Inc., 144A, 6.5%, 9/15/2018 Frontier Communications Corp., 8.125%, 10/1/2018 HCA, Inc.: 6.5%, 2/15/2020 7.5%, 2/15/2022 Hexion U.S. Finance Corp., 8.875%, 2/1/2018 International Lease Finance Corp.: 5.75%, 5/15/2016 6.25%, 5/15/2019 8.625%, 9/15/2015 Level 3 Escrow, Inc., 144A, 8.125%, 7/1/2019 Levi Strauss & Co., 7.625%, 5/15/2020 Meritor, Inc., 10.625%, 3/15/2018 MGM Resorts International: 7.625%, 1/15/2017 9.0%, 3/15/2020 National CineMedia LLC, 7.875%, 7/15/2021 NII Capital Corp., 7.625%, 4/1/2021 Norcraft Companies LP, 10.5%, 12/15/2015 Nortek, Inc., 144A, 8.5%, 4/15/2021 Nuveen Investments, Inc.: 10.5%, 11/15/2015 144A, 10.5%, 11/15/2015 Oasis Petroleum, Inc., 144A, 7.25%, 2/1/2019 Pinnacle Foods Finance LLC, 8.25%, 9/1/2017 Reynolds Group Issuer, Inc., 144A, 9.0%, 4/15/2019 Sabine Pass LNG LP, 7.5%, 11/30/2016 SandRidge Energy, Inc., 144A, 8.0%, 6/1/2018 SunCoke Energy, Inc., 144A, 7.625%, 8/1/2019 Texas Competitive Electric Holdings Co., LLC, Series A, 10.25%, 11/1/2015 Toys "R" Us-Delaware, Inc., 144A, 7.375%, 9/1/2016 U.S. Foodservice, 144A, 8.5%, 6/30/2019 United Rentals North America, Inc., 9.25%, 12/15/2019 United States Steel Corp., 7.375%, 4/1/2020 Univision Communications, Inc., 144A, 8.5%, 5/15/2021 Visteon Corp., 144A, 6.75%, 4/15/2019 Vulcan Materials Co., 6.5%, 12/1/2016 Windstream Corp., 7.75%, 10/1/2021 (Cost $17,096,742) Uruguay 8.7% Republic of Uruguay: 7.875%, 1/15/2033 (PIK) 8.0%, 11/18/2022 (Cost $4,745,180) Venezuela 5.6% Republic of Venezuela: 7.65%, 4/21/2025 10.75%, 9/19/2013 (Cost $3,683,762) Total Bonds (Cost $80,420,882) Loan Participations and Assignments 10.1% Ireland 2.3% Vimpel Communications, 144A, 6.493%, 2/2/2016 (Cost $1,542,671) Russia 7.0% Bank of Moscow, 144A, 6.699%, 3/11/2015 Russian Agricultural Bank, REG S, 7.75%, 5/29/2018 VTB Bank: 144A, 6.315%, 2/22/2018 144A, 6.875%, 5/29/2018 (Cost $4,294,814) Ukraine 0.8% Ukreximbank, REG S, 8.375%, 4/27/2015 (Cost $501,293) Total Loan Participations and Assignments (Cost $6,338,778) Preferred Security 0.4% Cayman Islands PHBS Ltd., 6.625%, 9/29/2015 (c) (Cost $277,500) Shares Value ($) Cash Equivalents 2.0% Central Cash Management Fund, 0.11% (d) (Cost $1,272,635) % of Net Assets Value ($) Total Investment Portfolio (Cost $88,309,795)+ Notes Payable ) ) Other Assets and Liabilities, Net ) ) Net Assets The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Independencia International Ltd.* % 12/30/2016 * Non-income producing security. Issuer has defaulted on the payment of principal or interest or has filed for bankruptcy. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2011. +The cost for federal income tax purposes was $88,767,955. At October 31, 2011, net unrealized appreciation for all securities based on tax cost was $818,023. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,074,730 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,256,707. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) Security is linked to Argentine Republic Gross Domestic Product (GDP). Security does not pay principal over life of security or at expiration. Payments are based on growth of Argentine GDP, subject to certain conditions. (c) Date shown is call date; not a maturity date for the perpetual preferred securities. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. GDP: Gross Domestic Product PIK: Denotes that all or a portion of the income is paid in kind. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. As of October 31, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR USD 11/18/2011 Citigroup, Inc. Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty RUB USD 11/10/2011 ) JPMorgan Chase Securities, Inc. EUR USD 11/18/2011 ) JPMorgan Chase Securities, Inc. USD EUR 11/18/2011 ) JPMorgan Chase Securities, Inc. Total unrealized depreciation ) Currency Abbreviations EUR Euro RUB Russian Ruble USD United States Dollar For information on the Fund's policy and additional disclosures regarding forward foreign currency exchange contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note B in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (e) Bonds $
